Citation Nr: 1511500	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1978 to October 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In April 2014, the Veteran testified before the undersigned at a hearing at the RO.   The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the electronic claims file.

The record contains medical evidence pertinent to the present appeal that was associated with the record since the issuance of the January 2013 statement of the case (SOC).   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and was not manifest within one year of the Veteran's separation from service.

2.  Tinnitus is not attributable to service and was not manifest within one year of the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated in August 2010 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and bilateral hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015) (holding, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a)).  This presumption is rebuttable by affirmative evidence to the contrary.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he was exposed to hazardous noise while serving as an autopilot repair specialist on the flight line, including at Clark Air Force Base in the Phillippines.  He denies any significant post-service hazardous noise exposure.  See, e.g., Notice of Disagreement.

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes, as well as tinnitus, documented on VA examination in May 2011.  

The RO determined the Veteran was exposed to acoustic trauma in service due to his military occupational specialty (MOS).  See January 2013 SOC.  In addition, the Veteran submitted a June 2014 buddy statement of R.B. supporting the in-service incurrence of bilateral hearing loss and tinnitus due to noise on the flight line.

On the Veteran's February 1978 entrance examination, no abnormalities of the ears were found and his hearing test did not depict hearing loss for VA purposes.  Audiometric testing conducted in October 1978 and April 1982 also did not depict hearing loss for VA purposes.  In August 1981, March 1982, and June 1982, the Veteran was treated for ear infections and impacted cerumen which resolved.  On his June 1983 Report of Medical History at separation, the Veteran denied hearing loss.  He indicated having had ear trouble, and the examiner noted that this referred to several bouts of otitis media during service.  The hearing test conducted on separation did not show hearing loss for VA purposes.

On VA examination in May 2011, the examiner noted the Veteran's history of military noise exposure while serving on the flight line, and his report that he was not exposed to hazardous noise post-service.  The Veteran was unsure of the date of onset of the conditions.  The examiner opined that the Veteran's tinnitus was likely associated with the bilateral hearing loss.  However, the examiner concluded that it was unlikely that the Veteran's bilateral hearing loss and tinnitus are related to acoustic trauma during military service based on the audiological results obtained during military service, including the 1983 audiological evaluation.

In a September 2011 VA treatment record, the Veteran sought treatment for bilateral hearing loss and tinnitus.  He reported an onset of around 1990.  He reported his history of hazardous noise exposure to jet engine noise during service.  The provider stated, "discussed with Veteran that, given his report of military noise exposure, he can apply for Compensation and Pension examination for hearing loss and tinnitus should he so desire."  Virtual VA Entry January 24, 2013, p. 1.

In April 2014, the Veteran testified that he had no difficulties with hearing loss or tinnitus prior to service.  He testified concerning his in-service hazardous noise exposure on the flight line and the lack of post-service noise exposure.  Hearing Transcript, p. 4-7.  He testified that has had tinnitus since service, and that he first sought treatment in 2003.  Id. at 8-9.  

In a May 2014 letter from B.B. at Quality Choice Hearing Aid Center, the Veteran's report of in-service hazardous noise exposure was noted.  The Veteran reported tinnitus since service.  B.B. stated, "the loss is attributed to loud noises (which is a factor), which is also indicative to the configuration of the audiogram."  He noted that hearing loss due to loud noise exposure usually shows up as a gradual loss over time, especially with age.  He opined, "there could be other factors that may have contributed, but it would be difficult to determine what they would be, but most likely the noise from the jet planes could have been a major factor that attributed to his noise induced hearing loss." 
Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus must be denied.

The Board finds the VA examination report of May 2011 is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on a review of pertinent records and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, including the reports of in-service hazardous noise exposure.  He provided a rationale for the conclusions reached.  

By contrast, the September 2011 and May 2014 opinions are of little probative value.  The September 2011 VA treatment record does not actually support a relationship between the Veteran's hearing loss and tinnitus and service or contain any opinion of the provider, it merely documents the provider's statement to the Veteran that he could file a claim with VA.  

The May 2014 opinion is speculative.  B.B. noted that exposure to loud noise was "a factor" in the Veteran's hearing loss and tinnitus.  He found that there "could be other factors," and that the noise from the jet planes "could have been a major factor" in causing the Veteran's hearing loss and tinnitus.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the Veteran's death may or may not have been averted.")  Moreover, in rendering the opinion, B.B. did not address the Veteran's in-service audiometric testing results, which do not indicate hearing loss for VA purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, a medical opinion may not be discounted solely because the examiner did not review the claims file but also that most of the probative value from medical opinions come from their reasoning.)

The only other evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions and those of his buddy are competent and credible.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner in this case was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions and those of his buddy.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the bilateral hearing loss and tinnitus are not related to service.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran and his buddy, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professional outweighs that of the general lay assertions.

The Board additionally notes that while chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document these disorders within one year of the Veteran's October 1983 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between the present conditions and in-service injury or disease, any contentions in this regard are not credible because they are inconsistent.  The Veteran reported an unknown onset to the May 2011 VA examiner, an onset of 1990 to the September 2011 provider, and continuous symptoms since service to B.B and at the April 2014 hearing.  Additionally, hearing loss and tinnitus were not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

Finally, while the May 2011 VA examiner attributed the Veteran's tinnitus to his bilateral hearing loss, secondary service connection cannot be established because  service connection has not been established for bilateral hearing loss.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


